IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-37,856-16 and 17


EX PARTE TERRY LOUIS MILLER, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 30,298-A-H-7 and 30,600-A-H-7 IN THE 188th DISTRICT COURT

FROM GREGG COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and possession of a firearm by a felon and he was sentenced to, respectively, forty years' and
ten years' imprisonment.
	In both of these applications, Applicant raises five grounds for challenging each conviction. 
These applications, however, present a more serious question.  This Court's records reflect that
Applicant has filed six prior applications challenging each of these convictions.  It is obvious from
the record that Applicant continues to raise issues that have been presented and rejected in previous
applications or that should have been presented in previous applications.  The writ of habeas corpus
is not to be lightly or easily abused.  Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d
523 (Tex. Crim. App. 1974).  Because of his repetitive claims, we hold that Applicant's claims are
barred from review under Article 11.07, § 4, and are waived and abandoned by his abuse of the writ. 
These applications are dismissed.
	Therefore, we instruct the Honorable Louise Pearson, Clerk of the Court of Criminal
Appeals, not to accept or file the instant applications for a writ of habeas corpus, or any future
applications attacking these convictions unless Applicant is able to show in such applications that
any claims presented have not been raised previously and that they could not have been presented
in previous applications for a writ of habeas corpus.  Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim.
App. 1980).
	A copy of this order shall be sent to the Texas Department of Criminal Justice, Correctional
Institutions Division.


Filed: March 7, 2012
Do Not Publish